

114 SCON 42 RS: To express the sense of Congress regarding the safe and expeditious resettlement to Albania of all residents of Camp Liberty.
U.S. Senate
2016-07-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIICalendar No. 567114th CONGRESS2d SessionS. CON. RES. 42IN THE SENATE OF THE UNITED STATESJuly 6, 2016Mr. McCain (for himself, Mrs. Shaheen, and Mr. Tillis) submitted the following concurrent resolution; which was referred to the Committee on Foreign RelationsJuly 14, 2016Reported by Mr. Corker, without amendmentCONCURRENT RESOLUTIONTo express the sense of Congress regarding the safe and expeditious resettlement to Albania of all
			 residents of Camp Liberty.
	
		1.Sense of Congress on the safe resettlement of
 Camp Liberty residentsIt is the sense of Congress that the United States should— (1)work with the Government of Iraq and the United Nations High Commissioner for Refugees (UNHCR) to ensure that all residents of Camp Liberty are safely and expeditiously resettled in Albania;
 (2)work with the Government of Iraq, the Government of Albania, and the UNHCR to prevent the Government of Iran from intervening in the resettlement process by abusing international organizations, including Interpol and other organizations of which the United States is a member;
 (3)urge the Government of Iraq to take prompt and appropriate steps in accordance with international agreements to promote the physical security and protection of residents of Camp Liberty during the resettlement process, including steps to ensure that the personnel responsible for providing security at Camp Liberty are adequately vetted to determine that they are not affiliated with the Islamic Revolutionary Guard Corps’ Qods Force;
 (4)urge the Government of Iraq to ensure continued and reliable access to food, clean water, medical assistance, electricity and other energy needs, and any other equipment and supplies necessary to sustain the residents during the resettlement process;
 (5)work with the Government of Iraq to make all reasonable efforts to facilitate the sale of residents’ property and assets remaining at Camp Ashraf and Camp Liberty for the purpose of funding their cost of living and resettlement out of Iraq;
 (6)work with the Government of Iraq and the United Nations High Commissioner for Refugees (UNHCR) to ensure that Camp Liberty residents may exercise full control of all personal assets in Camp Liberty and the former Camp Ashraf as the residents deem necessary;
 (7)assist, and maintain close and regular communication with the UNHCR for the purpose of expediting the ongoing resettlement of all residents of Camp Liberty, without exception, to Albania;
 (8)urge the Government of Albania, and the UNHCR to ensure the continued recognition of the resettled residents as persons of concern entitled to international protections according to principles and standards in the Convention Relating to the Status of Refugees, done at Geneva July 28, 1951, and the International Bill of Human Rights; and
 (9)work with the Government of Albania and the UNHCR to facilitate and provide suitable locations for housing of the remaining Camp Liberty residents in Albania until such time when the residents become self-sufficient in meeting their residential needs in Albania.July 14, 2016Reported without amendment